                         Case 2:18-cv-01911-APG-EJY Document 60 Filed 12/02/20 Page 1 of 6




                    1 S. BRENT VOGEL
                        Nevada Bar No. 6858
                    2   Brent.Vogel@lewisbrisbois.com
                        JOHN M. ORR
                    3   Nevada Bar No. 14251
                        John.Orr@lewisbrisbois.com
                    4   LEWIS BRISBOIS BISGAARD & SMITH LLP
                        6385 S. Rainbow Boulevard, Suite 600
                    5   Las Vegas, Nevada 89118
                        Tel.: 702.893.3383
                    6   Fax: 702.893.3789
                        Attorneys for Defendant
                    7   Correct Care Solutions, LLC

                    8
                    9                                    UNITED STATES DISTRICT COURT

                   10                                           DISTRICT OF NEVADA

                   11
                   12 ROSEN MARIANO, An individual,                      Case No. 2:18-cv-01911-APG-GWF

                   13                                    Plaintiff,
                        vs.                                              STIPULATION TO CONTINUE
                   14                                                    DEFENDANT’S REPLY TO
                        THE CITY OF LAS VEGAS, a political               PLAINTIFF’S OPPOSITION TO
                   15   subdivision of the State of Nevada,              DEFENDANT’S MOTION FOR
                        CORRECTIONAL HEALTHCARE                          SUMMARY JUDGMENT [DOC 51 and
                   16   COMPANIES, INC., A Foreign Corporation,          Doc 55]
                        CORRECT CARE SOLUTIONS LLC, A
                   17   Foreign Limited Liability Company,
                        MICHELLE FREEMAN, Chief of Detention
                   18   Enforcement for the City of Las Vegas,
                        CORRECTION OFFICER DOE 1-10,
                   19   HEALTCH CARE WORKER DOES 11-20,
                        DOES 21-99 inclusive, ROE
                   20   CORPORATIONS 100-199, inclusive,

                   21                      Defendants.

                   22
                   23            The parties, by and through their respective counsel of record, hereby stipulate and
                   24 request that this Court extend the deadline for Defendant to file their respective Reply to
                   25 Plaintiff’s Oppositions to Defendant’s Motions for Summary Judgment (Doc 51 and Doc
                   26 55) in the above captioned case, up to and including January 11, 2021.
                   27            This request for an extension of time is not sought for any improper purpose or

LEWIS              28 other purpose of delay.
BRISBOIS
BISGAARD
& SMITH LLP             4819-1948-0019.1
ATTORNEYS AT LAW
                        Case 2:18-cv-01911-APG-EJY Document 60 Filed 12/02/20 Page 2 of 6




                    1         Wherefore, the parties respectfully request that this Court extend the time for
                    2 Defendant to file its Reply to Plaintiff’s Oppositions to Defendant’s Motion for Summary
                    3 Judgment (Doc 51 and Doc 55), up to and including January 11, 2021.
                    4 DATED: December _____, 2020                DATED: December _____, 2020
                    5 THE GALLIHER LAW FIRM                      LEWIS BRISBOIS BISGAARD & SMITH
                    6                                            LLP

                    7 /s/ Keith E. Galliher, Jr.                 /s/ John M. Orr
                    8 KEITH   E. GALLIHER, JR., ESQ.
                      Nevada Bar No.220
                                                                 S. BRENT VOGEL
                                                                 Nevada Bar No. 6858
                    9 1850 E. Sahara Avenue, Suite 107
                      Las Vegas, Nevada 89104                    JOHN M. ORR
                                                                 Nevada Bar No. 14251
                   10 Attorneys for Plaintiffs                   6385 S. Rainbow Boulevard, Suite 600
                   11                                            Las Vegas, Nevada 89118
                                                                 Attorneys for Correct Care Solutions, LLC
                   12
                   13
                        DATED: December _____, 2020
                   14
                   15 /s/ John A. Curtas
                   16 BRADFORD R. JERBIC, ESQ.
                        Nevada Bar No. 1056
                   17 JOHN A. CURTAS
                   18 Nevada Bar No. 1841
                      495 S. Main Street, Sixth Floor
                   19 Las Vegas, Nevada 89101
                      Attorneys for City of Las Vegas
                   20 and Michele Freeman
                   21
                   22
                              IT IS SO ORDERED
                   23
                   24                 December 2
                              DATED: ________________, 2020
                   25
                   26
                                                    ______________________________________
                   27                               UNITED STATES DISTRICT JUDGE
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP                                                  Page 2 of 2
ATTORNEYS AT LAW
                 Case 2:18-cv-01911-APG-EJY Document 60 Filed 12/02/20 Page 3 of 6


Rokni, Roya

From:                                 John A. Curtas <jacurtas@LasVegasNevada.GOV>
Sent:                                 Wednesday, December 2, 2020 9:53 AM
To:                                   Orr, John; Keith Galliher; Kathleen Gallagher
Cc:                                   Cindy Kelly; Rokni, Roya
Subject:                              [EXT] RE: CCS adv Mariano__Stip to Extend Deadline for Reply



 External Email



Fine with me.

John A. Curtas
Deputy City Attorney
City Attorney’s Office | Civil Division
702-229-2125 (direct) | 702-528-7454 (cell)
495 South Main Street, Sixth Floor | Las Vegas, NV 89101




lasvegasnevada.gov




From: Orr, John <John.Orr@lewisbrisbois.com>
Sent: Wednesday, December 02, 2020 9:25 AM
To: Keith Galliher <KGalliher@galliherlawfirm.com>; Kathleen Gallagher <KGallagher@galliherlawfirm.com>; John A.
Curtas <jacurtas@LasVegasNevada.GOV>
Cc: Cindy Kelly <CKelly@LasVegasNevada.GOV>; Rokni, Roya <Roya.Rokni@lewisbrisbois.com>
Subject: CCS adv Mariano__Stip to Extend Deadline for Reply

CAUTION: This email originated from an External Source. Please use caution before opening attachments,
clicking links, or responding to this email. Do not sign-in with your City of Las Vegas account credentials.
Good morning everyone

Please review the attached stip and confirm that I may affix your esignature and file. Let me know if you have proposed
changes. Thank you.



                                           John M. Orr
                                           Attorney
                                           John.Orr@lewisbrisbois.com

                                           T: 702.693.4352 F: 702.893.3789



                                                               1
                   Case 2:18-cv-01911-APG-EJY Document 60 Filed 12/02/20 Page 4 of 6

6385 South Rainbow Blvd., Suite 600, Las Vegas, NV 89118 | LewisBrisbois.com

Representing clients from coast to coast. View our locations nationwide.

This e-mail may contain or attach privileged, confidential or protected information intended only for the use of the intended recipient. If you are not the
intended recipient, any review or use of it is strictly prohibited. If you have received this e-mail in error, you are required to notify the sender, then
delete this email and any attachment from your computer and any of your electronic devices where the message is stored.




                                                                          2
                   Case 2:18-cv-01911-APG-EJY Document 60 Filed 12/02/20 Page 5 of 6


Rokni, Roya

From:                                     Orr, John
Sent:                                     Wednesday, December 2, 2020 1:01 PM
To:                                       Rokni, Roya
Subject:                                  FW: CCS adv Mariano__Stip to Extend Deadline for Reply




John M. Orr
Attorney
Las Vegas Rainbow
702.693.4352 or x7024352

From: Keith Galliher <KGalliher@galliherlawfirm.com>
Sent: Wednesday, December 2, 2020 9:29 AM
To: Orr, John <John.Orr@lewisbrisbois.com>
Cc: Kathleen Gallagher <KGallagher@galliherlawfirm.com>
Subject: [EXT] RE: CCS adv Mariano__Stip to Extend Deadline for Reply

External Email


Hi John: It looks fine. You may esign for me.

From: Orr, John <John.Orr@lewisbrisbois.com>
Sent: Wednesday, December 2, 2020 9:25 AM
To: Keith Galliher <KGalliher@galliherlawfirm.com>; Kathleen Gallagher <KGallagher@galliherlawfirm.com>; 'John A.
Curtas' <jacurtas@LasVegasNevada.GOV>
Cc: Cindy Kelly <CKelly@LasVegasNevada.GOV>; Rokni, Roya <Roya.Rokni@lewisbrisbois.com>
Subject: CCS adv Mariano__Stip to Extend Deadline for Reply

Good morning everyone

Please review the attached stip and confirm that I may affix your esignature and file. Let me know if you have proposed
changes. Thank you.



                                                 John M. Orr
                                                 Attorney
                                                 John.Orr@lewisbrisbois.com

                                                 T: 702.693.4352 F: 702.893.3789


6385 South Rainbow Blvd., Suite 600, Las Vegas, NV 89118 | LewisBrisbois.com

Representing clients from coast to coast. View our locations nationwide.

This e-mail may contain or attach privileged, confidential or protected information intended only for the use of the intended recipient. If you are not the
                                                                          1
                   Case 2:18-cv-01911-APG-EJY Document 60 Filed 12/02/20 Page 6 of 6
intended recipient, any review or use of it is strictly prohibited. If you have received this e-mail in error, you are required to notify the sender, then
delete this email and any attachment from your computer and any of your electronic devices where the message is stored.




                                                                            2
